-In a proceeding pursuant to article 78 of the Civil Practice Act, the Temporary State Housing Rent Commission appeals from an order of the Supreme Court, Queens County, entered January 26, 1960, which: ' (a) annulls its determination denying a certificate of eviction to petitioners, on the ground that such determination was “unreasonable, arbitrary and capricious;” and which (b) directs it to issue the certificate of eviction. Order reversed on the law and the facts, without costs, proceeding dismissed, and determination of the commission reinstated and confirmed. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, the record discloses a rational basis for the commission’s determination which was adequately supported by the proof adduced before -the State and Local Rent Administrators. Therefore it was error for the learned Special Term to have substituted its judgment for that of the commission, the State Rent Administrator and the Local Rent Administrator (Matter of Link v. Caputa, 10 A D 2d 882). Beldoek, Acting P. J., Ughetta, Kle-infeld, Pette and Brennan, JJ., concur.